Citation Nr: 1011303	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-18 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability, to include posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1957 to May 1962 and from July 1962 to July 1968.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2008, a hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the claims file.  In September 2008, the case was 
remanded for further development.  At the May 2008 hearing, 
and at the time of the September 2008 remand, the Veteran was 
represented by a private attorney.  In December 2008, VA 
received notice that the Veteran had terminated such 
representation.  He has not designated another 
representative, and represents himself in this appeal.

The Veteran had filed a claim of service connection for PTSD, 
and the September 2008 Board remand characterized the issue 
accordingly.  However, the evidence shows diagnoses of 
psychiatric disability other than PTSD, and in light of the 
intervening U.S. Court of Appeals for Veterans Claims (Court) 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
issue has been recharacterized to encompass the other 
psychiatric diagnoses.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of entitlement to service connection for a 
psychiatric disability other than PTSD and to a TDIU rating 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


FINDING OF FACT

The Veteran is not shown to have engaged in combat; any 
recorded diagnosis of PTSD is not based on a stressor event 
corroborated by independent and credible supporting evidence.
CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VA's duty to notify the Veteran as to the matter 
being addressed was satisfied by a letters dated in May 2004, 
August 2004 and September 2004, prior to the June 2005 rating 
decision on appeal, as well as subsequent letters dated in 
March 2006 and November 2008, that fully addressed all three 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The Veteran had opportunity to respond.  The 
matter was thereafter readjudicated.  See August 2009 
supplemental statement of the case (SSOC).  While the Veteran 
did not receive timely notice regarding disability rating and 
effective date criteria (See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)), any notice defect as to these elements is 
moot, as this decision does not address any disability 
rating/effective date matters.  

The RO has obtained the Veteran's service treatment records 
(STRs) and service personnel records and VA treatment 
records, and has sought verification of his alleged stressful 
events in service.  He was afforded a VA PTSD examination in 
June 2004.  The Board acknowledges that the VA has not 
obtained a nexus opinion with respect to the Veteran's PTSD 
claim.  However, as will be explained below, the Veteran's 
alleged stressor events in service have not been verified.  
Consequently, a remand to obtain an opinion regarding nexus 
of a current diagnosis to service would be pointless.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has made allegations of fraud against VA and 
other government agencies in the denials of benefits to him.  
The allegations against VA lack sufficient specificity to be 
addressed.  The Board has no jurisdiction in allegations made 
regarding other government agencies.

In November 2008, pursuant to the Board's September 2008 
remand, the RO asked the Veteran to provide information with 
regarding treatment he has received.  He did not respond to 
this request.  While VA has a statutory duty to assist the 
Veteran in developing evidence pertinent to his claim, he has 
a concomitant duty to cooperate with VA in such endeavors; 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
Evidentiary development in these matters is complete to the 
extent possible.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record shows the Veteran served in Hawaii, Thailand, and 
Europe.  His DD Form 214 and service records do not show that 
he received any award or commendation connoting combat.  At 
the May 2008 hearing, he testified that he received medals 
recognizing service in Vietnam, but had given such medals to 
another individual, and was unable to retrieve them.  At his 
February 2006 DRO conference, he indicated that he was 
awarded a combat badge (and would submit corroboration).  
Such corroborating evidence has not been received.  His STRs, 
including his March 1968 service separation examination 
report, are silent for any complaints, findings, treatment, 
or diagnosis relating to psychiatric disability.  He alleges 
that while he did not serve in combat, he was exposed to 
weapons fire while serving in Vietnam.  

In his January 2004 claim, the Veteran alleged that his PTSD 
is the result of his "illegal firing from NIH."  In a May 
2004 Statement, the Veteran alleged that he suffered from a 
traumatic experience because he was separated from his wife 
when her health required that she return to the United States 
for the remainder of her pregnancy and he remained in 
Thailand to continue his military service.  He also reported 
that he had two temporary duty assignments (TDYs) in Vietnam, 
and that during the second TDY, a hand grenade was lobbed 
into the back of a truck in which he was riding.  He also 
related that a restaurant in which he frequently dined was 
blown up ten days after he returned to Thailand (he read 
about the incident in the Army Times), and that he was shot 
at by Viet Cong when helping to collect mosquito traps.  [The 
Veteran's recollections suggest that his second alleged TDY 
in Vietnam may have been as a civilian.]  His service 
personnel records show that he served in Thailand, but do not 
show any TDY assignments in Vietnam.  

The Center for Unit Records Research (CURR) was asked to 
confirm the Veteran's alleged stressor events in Vietnam.  In 
June 2005, the Defense Personnel Records Image Retrieval 
System responded that a Weekly Summary by the U.S. Military 
Assistance Command, Vietnam (MACV) documents that, on June 
25, 1965, Viet Cong set off two explosions in the My Cahn 
Restaurant in Saigon, killing forty-four people, including 
fourteen U.S. personnel and wounding eighty-one, including 
sixteen U.S. personnel.  However, as noted above, it has not 
been verified that the Veteran had a TDY assignment in 
Veteran.  [Notably, even by his own accounts the Veteran was 
in Thailand at the time, and did not witness the event.]  

In November 2008, VA contacted the Defense Finance and 
Accounting Service to determine whether the Veteran received 
combat or hazardous duty pay for temporary duty in Vietnam.  
In April 2009, the Defense Finance and Accounting Service 
responded that they maintain pay records for Active Duty Army 
after December 1971, and Army Reserve/National Guard pay 
records after March 1975, and that pay records for periods 
prior to those months are no longer available.  Thus, whether 
or not he received combat or hazardous duty pay for a period 
of temporary duty in Vietnam is incapable of official 
corroboration.  

VA outpatient treatment records and the report of a June 2004 
VA PTSD examination note that the Veteran was subjected to a 
stressor event at age 14, when he was shot by a "drunk 
Russian soldier".  He reported alleged stressor incidents in 
Vietnam including a grenade thrown into the jeep behind him 
when he was riding in a convoy and being chased and shot at 
by the Viet Cong while collecting mosquito traps for his job 
at the Louis Pasteur Institute.  These records note diagnoses 
of PTSD.  Because the diagnoses are not linked to any 
corroborated alleged stressor events; the records do not 
support the Veteran's claim of service connection for PTSD.  
38 C.F.R. § 3.304(f).  

In summary, the record does not show that the Veteran engaged 
in combat with the enemy or that he was exposed to a stressor 
event in service that is corroborated (or capable of 
corroboration).  There is no diagnosis of PTSD based on a 
corroborated stressor event in service.  Consequently, the 
regulatory criteria for establishing service connection for 
PTSD are not met, and service connection for such disability 
is not warranted.  




ORDER

Service connection for PTSD is denied.


REMAND

The Veteran's January 2004 claim specifically sought service 
connection for PTSD, and that was the specific claim 
adjudicated by the RO and developed for appellate review.  
However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the 
Court held that the scope of a mental health disability claim 
includes any mental disorder that may be reasonably 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record, i.e., 
that the matter of service connection for diagnosed 
psychiatric disability other than PTSD is part and parcel of 
a claim of service connection for PTSD.  As the RO has not 
developed or adjudicated the matter of service connection for 
psychiatric disability other than PTSD, the Board has no 
option but to remand the case for such action.

Clinical records show that the Veteran has a psychiatric 
diagnosis of depression.  

A review of the Veteran's claims file also revealed that he 
continues to receive treatment from VA.  The most recent VA 
treatment record in his claims file is dated in July 2009.  
Any more recent pertinent VA treatment records are deemed to 
be constructively of record, and must be secured.

Consideration of the claim seeking TDIU is deferred pending 
resolution of the claim seeking service connection for 
psychiatric disability other than PTSD, as such claims are 
inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of service 
connection for psychiatric disability 
other than PTSD, the RO should provide the 
Veteran all VCAA-mandated notice, and 
afford him the opportunity to respond.

2.  The RO should ask the Veteran to 
identify all providers of psychiatric 
treatment he has received since his 
discharge from service, and to provide any 
authorizations necessary for VA to obtain 
records of any such private treatment.  
The RO should secure for the record copies 
of complete clinical records of the 
identified treatment (i.e., those not 
already associated with the claims 
folder).  The Veteran should be notified 
if any private records identified are not 
received pursuant to the RO's request.  

3.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his psychiatric 
disability(ies).  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should identify (by psychiatric 
diagnosis) any psychiatric disability 
other than PTSD found on examination, as 
to each such diagnosis, opine whether it 
is at least as likely as not (50% or 
better probability) related to (incurred 
in or aggravated by) his active service.  
The examiner must explain the rationale 
for all opinions.  

4.  The RO should adjudicate the matter(s) 
of service connection for psychiatric 
disability other than PTSD and entitlement 
to TDIU.  He should be notified of the 
determination(s).  If either determination 
remains denied (and the Veteran files a 
notice of disagreement and perfects an 
appeal in the matter of service connection 
for psychiatric disability other than PTSD 
by filing a substantive appeal after an 
SOC is issued), the RO should issue an 
appropriate SSOC and afford the Veteran 
the opportunity to respond.  The case 
should be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


